Judgment unanimously affirmed. Counsel’s application to withdraw granted (see, People v Crawford, 71 AD2d 38). Memorandum: We have reviewed the record and we find no nonfrivolous issues for appeal. Defendant, in three indictments, was charged with two counts of rape and five counts of sodomy upon two victims by threatening them with a knife. When he entered his plea of guilty to the charges, he stated that he did so because he had been promised a sentence of 4 Vi to 9 years’ imprisonment, realized that he was facing multiple charges, and did not want to take the chance of receiving consecutive sentences of up to 12 Vi to 25 years’ imprisonment. He had conferred with his attorney on several occasions for considerable periods of time about the advisability of accepting the plea offer and he acknowledged that he was entering the plea of his own free will and accord. The plea minutes demonstrate that the plea was voluntarily entered and there is no basis for any argument that the defendant’s sentence is harsh and excessive. (Appeal from judgment of Chautauqua County Court, Adams, J. — rape, first degree.) Present — Boomer, J. P., Green, Pine, Lawton and Davis, JJ.